In support of the contention that the Act of 1935, as amended by the Act of 1937, is a general law, although it creates a conservation and reclamation district limited to a particular part of the state, and in a manner different from that provided by the general statute relating to the creation of conservation and reclamation districts, and with powers, rights, and privileges limited to property and persons within a designated area of the state, *Page 34 
the majority opinion relies on the decisions of this court which have upheld the validity of acts establishing superior courts in various counties of the state. The first is Burks v. Walker, 25 Okla. 353, 109 P. 544, in which superior courts were established in all counties having a population in excess of 30,000 and a city of 8,000 population. The court held that that statute had uniform operation throughout the state, as the classification was not arbitrary and capricious. That case and similar cases have no application here because the act under consideration does not attempt to make any classification applicable to the state as a whole. However, in Leatherock v. Lawter, 45 Okla. 720, 147 P. 324, and Diehl v. Crump,72 Okla. 108, 179 P. 4, this court held that an act establishing a superior court in only one county was valid, and that the act was not special or local. That holding was based on the fact that the court, although located in only one county, was a court created under specific authority of the Constitution and exercising jurisdiction on all the citizens of the state coming within its jurisdiction; that it was a court for all the people of the state, not limited to any particular area of the state, and that the litigation of all persons coming before that court would be determined pursuant to general laws applicable to all state courts. The reasoning in that case in my judgment is unsound, and while the facts are clearly distinguishable from the facts in this case, it is the foundation upon which the majority opinion is based.
This court in the case of Coyle v. Smith, 28 Okla. 121,113 P. 944, held that an act locating the capital of the state at Oklahoma City was a general law. The court held that a publication of notice of the consideration of the act was unnecessary, as the act was not a special law, and said:
"This notice was required to be published where laws applying solely to particular individuals, or to any particular locality, were sought to be passed for the benefit or prejudice of such locality, in order that they might have an opportunity to appear before the Legislature and remonstrate against the passage of such law if they did not think it was wise. But when such law applies to every part of the state, locating the capital for the entire state, the very fact that it locates it at a particular spot does not make it a special law."
Manifestly, the capital of the state is a capital of all the people of the state, and the place of its location does not make it the capital of that particular place. The act was for the use of the entire state, and not merely for the locality where the building, the Capitol, was located; the beneficiary is the people of the entire state.
In considering the validity of the act creating the Grand River Dam Authority, it is necessary to first consider the 1935 Act without regard to the 1937 amendments. If that act was a special and local law, and for that reason was void, the 1937 amendments could not give life to that part of the act which was not re-enacted by the Legislature of 1937.
Section 57, art 5, of the Constitution provides:
"No law shall be revived, amended or the provisions thereof extended or conferred by reference to its title only, but so much thereof as is revived, amended, extended or conferred shall be re-enacted and published at length."
As the Act of 1937 only purports to amend section 1 of the 1935 Act and does not reenact at length the remainder of the act, none of the 1935 Act can be aided by the 1937 amendment except section 1. In support of the contention that the act under consideration is a general law, stress has been laid on the testimony of Engineer Holloway to the effect that the water impounded under the act would be sufficient to furnish electric power to all parts of the state at a cost less than the present rates. From that testimony it is argued that the project is one in which all of the people of the state have an interest, and that the law creating the project is, therefore, a general law. The rights, powers, and privileges conferred by the 1935 Act were limited to the district and to the watershed area of the Grand river and its tributaries, and those rights, powers, and privileges were not extended to the remainder of the state. Under that act the district which was created consisted of 17 counties, and in the first paragraph it was provided:
"Nothing in this act shall be construed as authorizing the district, and it shall not be authorized to build distributing lines or to engage in the retail marketing of the hydroelectric power developed. Provided, further, that the hydroelectric power can be sold at the turbines for wholesale purposes only, and then only to distributing concerns; provided, that no such concern shall be connected, in any way, with or controlled or owned by the district."
That paragraph was eliminated by the 1937 amendment, but in determining whether the 1935 Act was a general law, we must give effect to that section in addition to the powers, rights, and privileges expressed in section 2 of the act. Under subdivision (a), power was granted: *Page 35 
"To control, store and preserve, within the boundaries of thedistrict, the water of the Grand river and its tributaries for any useful purpose, and to use, distribute and sell the samewithin the boundaries of the district."
The power to sell water for irrigation or other purposes was thereby limited to the district.
In subsection (b), power was granted:
"To develop and generate water power and electric energywithin the boundaries of the district."
In subsection (c), power was granted:
"To prevent or aid in the prevention of damage to person or property from the waters of the Grand river and itstributaries."
Flood prevention and erosion were thereby limited to thewatershed area of the Grand river and its tributaries, and the same is true as to subsection (d), which provides:
"To forest and reforest and to aid in the foresting and reforesting of the watershed area of the Grand river and itstributaries, and to aid in the prevention of soil erosion and floods within said watershed area."
Under subsection (e) the district is granted the powers:
"To acquire by purchase, lease, gift or in any other manner, and to maintain, use and operate any and all property of any kind, real, personal or mixed, or any interest therein, within or without the boundaries of the district, necessary or convenient to the exercise of the powers, rights, privileges and functions conferred upon it by this act."
Under subsection (f) it was granted the power to acquire similar property by condemnation proceedings. The last two subsections are, by their express terms, limited to property acquired and used in exercising the powers conferred by the preceding subdivisions, which are in turn limited to thedistrict and to the watershed area of Grand river and itstributaries.
The last paragraph of section 2 is as follows:
"Provided, however, that in the course of exercising its powers as herein enumerated, the said district shall at all times consider the rights and needs of the people living within and upon the land lying within the watershed of the Grand riverand its tributaries above the district, provided, however, that nothing herein shall prevent the district from selling for irrigation purposes within the boundaries of the district any water impounded by it under authority of law."
From the above it is very clear that the use, distribution, and sale of the impounded water for either domestic or irrigation purposes is limited to the boundaries of the district, and not even those people outside of the district, but within the watershed area of the Grand river and its tributaries, are entitled to fully participate therein; that the development and generation of water power and electrical energy is limited to the boundaries of the district, and the distribution and sale of electrical power is limited to the boundaries of the district and is further limited to sales to distributing companies; the foresting and reforesting and prevention of soil erosion and floods is limited to the watershed area of the Grand river and its tributaries. The law is local and special in that a conservation and reclamation district is attempted to be created under a law applicable to only 17 counties of the 77 counties of the state. It is local and special because the powers, rights, and privileges granted by the act are specifically limited to that area and no provisions were made in the act whereby the people of the state, either as a whole or by classes based upon valuation, population, or in any other manner, might secure the rights and privileges granted and conferred.
It is contended that section 15 of the act, which provides:
"The district shall not prevent free public use of its lands for recreation purposes and for hunting and fishing except at such points where, in the opinion of the directors, such use would interfere with the proper conduct of the business. All public rights of way now traversing the areas to be flooded by the impounded waters shall remain open as a free public passage to and from the lakes created, and no charge shall ever be made to the public for the right to engage in hunting, fishing, boating or swimming thereon"
— is a privilege extended to all the people of the state and is sufficient to make the act a general law. There is nothing in the title of the act specifying that the district was created for a recreational center, or that the use of the property of the district for recreational purposes was among the powers, rights, and privileges conferred by 'the act. Section 1 of the act states that the district was created as "a conservation and reclamation district," and that such district should exercise the rights, privileges, and functions specified. A specification of those powers, rights, and privileges is found in section 2. No mention of a state hunting, *Page 36 
fishing, boating, and swimming resort is found in that section. The district was granted the powers, rights, and privileges mentioned in section 2, and only as and when those powers shall have been exercised and the large volume of impounded water shall have come into existence, will the people of the state have the privilege of using the same for hunting, fishing, etc. A law authorizing the creation of a conservation and reclamation district applicable only to 17 of the 77 counties of the state, and granting powers, rights, and privileges which are limited to those counties, cannot be said to be a general law because the people of the remaining 60 counties may receive some incidental benefit from the project. Some meaning must be given to section 59 of art. 5 of the Constitution, which requires that laws of a general nature shall have a uniform operation throughout the state. Certainly a law authorizing the creation of a reclamation and conservation district in a manner different from that authorized for the creation of such districts in the remainder of the state, and which provides that use, sale, and distribution of the water, water power, and electric energy, the foresting and reforesting, and the prevention of soil erosion and floods, shall be limited to the district and to the watershed of the Grand river and its tributaries, does not operate uniformly throughout the state merely because there is a provision in the law that the district shall not prevent the free public use of its lands for recreation purposes and for hunting and fishing, except at such points where, in the opinion of the directors, such use would interfere with the proper conduct of the business.
It further appears that the board of directors of this district, who must be appointed from the district, has the power to determine what portion of the property of the district can be used for recreational purposes without interfering with the proper conduct of the business. That control is entirely different from that provided in the general conservation laws of the state, as amended by article 17, chap. 24, of the Laws of 1937, which places all state parks and state lakes under the administration of the State Planning and Resources Board.
A law creating a private corporation with power to construct and operate a hydroelectric plant, and providing that all the people of the state should have the privilege of using the lands and waters of the corporation for recreation, hunting, and fishing, without any charge or fee being exacted for the exercise of the privilege, would be a special law notwithstanding the proviso. Likewise the creation of conservation and reclamation district under a law applicable only to a particular area of the state without any classification, granting rights, privileges, and powers not uniformly operative throughout the state, is a special and local law.
No attempt was made by the Legislature to frame this act so that all parts of the state might come within its operation. No attempt was made by population, valuation, or any other manner to create a class on which the act might operate uniformly throughout the state. By its express terms, it was restricted to a particular locality within the state. House Bill 3 of the 1937 Legislature, which purports to have amended section 1 of the 1935 Act, cut down the number of counties embraced in the district, and excluded from the operation of the act the counties of Rogers, Osage, and Washington, therefore leaving 14 counties of the 17 composing the district.
The following decisions of this court conclusively establish in my mind that the act under consideration is special and local:
In School District No. 85 v. School District No. 71,135 Okla. 270, 216 P. 186, the court had under consideration section 10607, C. O. S. 1921, which authorized the excise board to arbitrarily include an item for transfer fees in the estimate of a school district. At the time of the enactment of that statute, there was a general law relating to the duty of making estimates of the needs of the school district. The court held that section 10607 was a special law and was void because of lack of compliance with section 32 of art. 5 of the Constitution, and that the act was also violative of section 59 of art. 5 of the Constitution, as the act was special and not uniform in its operation, when a general law could be made applicable. The court said:
"Special laws are those made for individual cases, or for less than a class requiring laws to its peculiar conditions and circumstances. * * *
Special laws are not all local, but all local laws are special. * * *"
In Hudgins v. Foster, 131 Okla. 90, 267 P. 645, it was held that the law of 1927, abolishing township officers in 49 counties of the state and retaining them in 28 counties without regard to any classification thereof, was violative of the uniformity clause of the Constitution.
In that case it was said:
"The people, by their action, have adopted constitutional checks against the passage of certain legislation. This limitation is designed *Page 37 
to prevent inequality, and these constitutional checks cannot be destroyed through hasty or ill-considered legislation. One of the most vital constitutional checks is against legislation of a general nature, which is not uniform in its operation throughout the state. If such legislation were permitted, it can be readily seen that it may become an instrument of oppression in one portion of the state and bestow favoritism on another part. This possibility has been checked by the basic law of this state.
"In our judgment, the act here in consideration clearly falls within the constitutional inhibition as hereinbefore pointed out. We are mindful that the result in so holding may prove of some inconvenience, but this inconvenience can be removed under appropriate action by the several counties as contained in section 5a of article 5 of the Constitution, supra, but whatever inconvenience may arise cannot approach the danger that may arise in the future, if we should hold that the act in question is constitutional."
The case of Board of Directors of Harper Township v. Board of Com'rs, 134 Okla. 118, 272 P. 374, wherein the writer of this opinion represented the plaintiff in error, is to the same effect.
In Roberts v. Ledgerwood, 134 Okla. 152, 272 P. 448, the court held that the law of 1927, abolishing township officers in certain counties of the state, violated the uniformity clause of the Constitution. In that case Craig and Mayes counties were the only counties affected by the act.
In the following cases the court held that acts fixing salaries of officers in certain counties of the state or taking certain counties out of the salary limitations provided by the general law violated this section of the Constitution: In re Bucher, 162 Okla. 168, 20 P.2d 150; In re Protest of C., R. I.  P. R. Co., 164 Okla. 72, 22 P.2d 1002; Baker v. Braden,165 Okla. 12, 24 P.2d 293; Robinson v. Bd. Com'rs, Marshall County, 151 Okla. 100, 1 P.2d 660; Madden v. Excise Board of Harmon County, 160 Okla. 170, 16 P.2d 259; Caddo County v. C., R.I.  P. R. Co., 155 Okla. 32, 7 P.2d 900.
In Diehl v. Crump, 72 Okla. 108, 179 P. 4, it was held that a law applicable to Okfuskee county alone, providing a method for disqualifying district judges, is different from the general law, and violative of this section of the Constitution.
In White v. Infield, 122 Okla. 4, 250 P. 81, it was held that an act extending the term of office of the county assessor of Ellis county for a term of two years was violative of section 59, art. 5.
In City of Sapulpa v. Land, 101 Okla. 22, 223 P. 640, it was held that a charter provision of the city of Sapulpa providing a method of foreclosure of special assessment liens effective only in the city of Sapulpa was violative of the above provision of the Constitution.
In Key v. Donnell, 107 Okla. 157, 231 P. 546, it was held that an act reducing the number of justices of the peace and fixing salaries and jurisdiction which was applicable only to Oklahoma City was void.
In Welch v. Holland, 177 Okla. 585, 61 P.2d 559, it was held that a statute providing a method for the nomination of candidates for county commissioners operative only in Creek county was void.
Up to this point I have been considering the act with relationship to its general purposes. I shall now briefly point out the various other provisions of the act which except this district from the operation of the general laws of the state, and in relation to which general laws can clearly be made applicable, to wit:
(1) The act provides a method for the selection of a board of directors which is special to that district.
(2) The act provides for the establishment of rates, charges, and fees applicable only to that district, and which could be easily covered by a general law. The act provides for the issuance of so-called revenue bonds which have no application to any other reclamation and conservation district which can be formed in this state, or to any project of a public nature in the state. By this act the property owners in the district, and who will receive the primary benefits from the project, will not have their property subjected to special assessments in accordance with the benefits derived; the district will not be required to issue ordinary bonds, but is permitted to issue so-called revenue bonds. Manifestly, every district created under the general conservation and reclamation act of the state of Oklahoma, and desirous of impounding large quantities of water, could be granted a like privilege for financing the project, but the act limits that privilege to this one district. By this special act this particular district will be able to obtain for its use and benefit a large body of impounded water and the benefits accruing from reclamation, irrigation, flood control, and reforestation with the federal government purchasing the bonds subject to reimbursement out of the proceeds of the enterprise. Any other portion of the state attempting a project of this kind must either raise funds on ordinary bonds or subject the *Page 38 
property benefited by the project to special assessments.
(3) This act specifically prohibits the levying or collection of any taxes or assessments or creating any indebtedness payable out of taxes or assessments, and no such privilege is accorded any other portion of the state.
(4) This act authorizes the district officers to locate and relocate roads and highways of the state, whereas, under the general laws of the state, that power rests with state and county officials.
(5) This act authorizes the appointment of a receiver in the event of default on the bonds, which is a* grant of particular privilege to this district not included in the general laws authorizing the appointment of receivers.
(6) This act vests the absolute governmental authority of the district in the board of directors contrary to the general law which reserves the power of the initiative and referendum to the people of the district.
In each and all of the above matters, there is no sound reason for the adoption of a law not having uniform operation throughout the state, nor for attempting to exempt this district from the operation of the general laws of the state.
There is a well-defined distinction between special or local laws and general laws.
25 Rawle C. L. 813, is as follows:
"* * * The phrase 'local law' means, primarily at least, a law that in fact, if not in form, is directed only to a specific spot. A local act is confined in its operation to the property and persons of a limited portion of the state. It touches but a portion of its territory, a part of its people, or a fraction of the property of its citizens. A commonly accepted definition of a general law is distinguished from a special or local, in that it is a law that embraces a class of subjects, or places and does not omit any subject or place naturally belonging to such class. According to the definition incorporated in the Constitution of some states a general law which applies to the whole state, a local law is a law which applies to any political subdivision or subdivisions of the state less than the whole, and a special or private law is one which applies to an individual, association or corporation. A general law as the term is thus used is held to be a law which operates throughout the state, alike upon all the people or all of a class. Any law affecting the public within the limits of the county or community would be a public law, though not a general law within the meaning of the Constitution."
"A local law is one that applies to any subdivision or subdivisions of the state less than the whole." Volume 3 of Words and Phrases (Second Series) p. 172.
Budd v. Hancock (N.J. Law) 37 Vroom, 133:
"A law is special in a constitutional sense when by force of inherent limitation it arbitrarily separates some persons, places or things from others, upon which, but for such limitation, it would operate."
The courts of various states have from time to time had occasion to define local or special laws. In the case of King v. Commonwealth, 238 S.W. 375, a Kentucky case, the court defined the term "local law" as follows:
"A 'local law' is one whose operation is confined within territorial limits, other than those of a whole state or any properly constituted class or locality therein."
The same rule was followed by the Kentucky court in the case of Jefferson County v. Cole, 263 S.W. 1114.
In the case of Cotte v. Gilbert, 175 N.Y.S. 148, the court defined a local act as being, "An act operating upon persons or property in a single city or county or in two or three counties, would be local."
In the case of State v. Daniel, a Florida case, 99 So. 804:
"The statute relating to particular subdivisions or portions of the state or to particular places of classified localities is a local law."
In the case of State v. Johnson, 86 S.E. 788, a North Carolina case, that court said:
"A law is local when it pertains to a particular place or to a definite region or portion of space or is restricted to one place."
The Supreme Court of Florida, in the case of State ex rel. Buford, Atty. Gen., v. Daniel, 99 So. 804, said:
"A statute relating to particular subdivisions or portions of the state or to particular places of classified localities is a local law."
In some jurisdictions in deciding whether or not any given statute is local or general it seems to have made little difference how extensive the operations of the statute so long as it failed to operate upon the people of the entire state.
In the case of Webb et al. v. Adams (Ark.) 23 S.W.2d 617, the court had under consideration an act of the Legislature which established a county unit system for the governing of schools and provided for excepting *Page 39 
two counties from the operation of its provisions. The act was attacked on the ground that it was local, and upon a hearing the court held it to be unconstitutional. In the opinion the court used the following language:
"The courts look to the substance and practical operation of a law in determining whether it is general, special or local, and, if its operation must necessarily be special or local, it must be held to be special or local legislation whatever may be its form. * * * Impliedly, at least, this court has uniformly held that general laws shall have uniform operation throughout the territorial limits of the state; and there are many decisions to this effect as will be seen by the reasoning of the court in the cases heretofore decided relating to local or special laws. It has been uniformly held that the subject of legislation, in order to be a general law, must operate uniformly upon every person or thing of a designated class throughout the territorial limits of the state. * * * Now, if a general law must apply throughout the territorial limits of the state, the exclusion of one or more counties from its provision makes it a local statute. This is a common and well-known difference between general and local acts."
In the Constitutions of some of the states the framers thereof have seen fit to define general and special laws; Alabama is one of these states. Article 4, sec. 110, of the Constitution of Alabama 1901 is as follows:
"A general law within the meaning of this article is a law which applies to the whole state; a local law is a law which applies to any political subdivision or subdivisions of the state less than the whole; a special or private law within the meaning of this article is one which applies to an individual, association or corporation."
Although the makers of our Constitution did not see fit to define the meaning of the terms, I feel they had in mind the same definition as set out in the above section.
59 C. J. 728, defines a general law as follows:
"A general law within the intent of the constitutional provisions of the character under consideration is a law which affects all of the people of the state, or of all persons, or things of a particular class, although the class must be legitimately constituted. * * * Where a law relates to a class, it must, in order to be regarded as a general law, be general in its application to the class; it must operate uniformly as to all the persons or subjects included, and all the class within like circumstances must come within its operation."
This definition is particularly important for the reason that in the case In re Annexation of Reno Quartermaster Depot Military Reservation to Independent School District No. 34, Canadian County, Okla., 180 Okla. 274, 69 P.2d 659, an opinion written by the writer of this opinion, this court cited the above definition with approval.
Assuming that the Grand River Dam project is a worthy one; that there existed a good and sufficient reason why that particular district should be created under a special act, with powers, rights, and privileges not conferred on other conservation and reclamation districts; that it is highly desirable that the district should be permitted to receive the benefit of the grant and loan from the federal Public Works Administration, those circumstances do not justify this court in destroying the plain provisions of sections 32, 46, and 59 of art. 5 of the Constitution in order to make the act legal.
The act is local legislation, for the reason it does not include the entire state, and the restricted counties included therein are not classified by valuation, population, or in any other manner. It only includes a definite part of the state.
Having reached this conclusion, I deem it unnecessary to discuss any of the other propositions of law involved in the majority opinion.
I, therefore, dissent.